Citation Nr: 1646354	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  12-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 11, 2012.

2. Entitlement to an effective date prior to February 11, 2012, for a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1970 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two rating decisions issued by the Department of Veterans Affairs Regional Office in Columbia, South Carolina.  An April 2011 rating decision granted entitlement to service connection for PTSD, rated as 30 percent disabling.  A Rating decision dated August 2013 granted TDIU effective February 11, 2012, and increased to 70 percent the disability rating for PTSD, effective February 11, 2012. 

In a January 2015 decision, the Board granted a 50 percent rating for PTSD for the period prior to February 11, 2012.  A rating in excess of 70 percent beginning February 11, 2012, was denied, and an earlier effective prior to February 11, 2012 for TDIU was also denied. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) regarding the denial of an initial rating in excess of 50 percent for PTSD prior to February 11, 2012, and the denial of an earlier effective date for TDIU prior to February 11, 2012.   In a July 2016 memorandum decision, the Court vacated that part of the January 2015 Board decision that determined that an initial rating in excess of 50 percent for PTSD prior to February 11, 2012 and an effective date prior to February 11, 2012, for TDIU was not warranted.  The Court remanded the issues for further proceedings consistent with the Court's decision.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.



FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, for the rating period prior to February 11, 2012, the Veteran's PTSD disability more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, thinking, and mood.

2.  Beginning October 9, 2009, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating, but not higher, for PTSD have been met for the initial rating period from October 9, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  Beginning October 9, 2009, the criteria for the assignment of a TDIU are met. 
38 U.S.C.A. § 1155 (West 201,4); 38 C.F.R. §§ 3.340, 4.16 ( 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In its January 2015 decision, the Board outlined a detailed discussion as to the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  Neither the brief filed by the appellant's attorney with the Court, nor the Court's July 2016 Memorandum Decision, contained any reference to the adequacy of VA's compliance with the VCAA or with the Board's discussion thereof.  As such, the Board's discussion in the January 2015 decision as it relates to compliance with VA's duties to notify and assist are incorporated by reference herein.  

PTSD Rating Analysis for Period Prior to February 11, 2012

The current appeal arises from a claim of entitlement to service connection received on October 9, 2009.  In an April 2010 rating decision, the RO denied service connection for PTSD.  The Veteran appealed and in April 2011, service connection for PTSD was granted and assigned an initial disability rating of 30 percent, effective October 9, 2009.  In a September 2012 rating decision, the initial rating was staged, and increased to 50 percent, effective February 11, 2012.  In August 2013, the 50 percent rating was increased to 70 percent, effective February 11, 2012.  

As noted above, the July 2016 Court's memorandum decision only vacated that part of the January 2015 Board decision that determined that an initial rating in excess of 50 percent for PTSD prior to February 11, 2012, and an effective date prior to February 11, 2012 for TDIU was not warranted.  Accordingly, only those issues will be addressed by the Board at this time.

Discussion as to the General Rating Formula for Mental Disorders under 38 C.F.R.
§ 4.130 was discussed in detail in the Board's January 2015 and is incorporated by reference herein. 

The Veteran essentially contends that the 70 percent PTSD rating currently assigned beginning February 11, 2012, should have been granted effective prior to February 2012.  The Board agrees.  That notwithstanding, neither the Veteran nor his representative have indicate which date they believe the 70 percent rating should have been implemented.  Upon review of the evidence of record, the Board finds that the Veteran's PTSD symptoms more nearly approximate a 70 percent disability rating for the initial rating period on appeal.

The evidence includes a September 2009 private physical examination.  It was noted that the Veteran had frequent nightmares, social anxiety, avoidance of people, and a general sense of fear.  He was also noted to have compulsive behaviors, although no specific behaviors were identified.  A diagnosis of PTSD and anxiety were noted.  

In a March 11, 2010, letter from a Vet Center Readjustment Counseling Therapist, it was noted that the Veteran had been treated since October 20, 2009.  Symptoms of depression were noted to include periods of sadness, poor appetite, low self-esteem, and low energy.  Symptoms of PTSD included difficulties sleeping, hypervigilance, anxiety, and intrusive thoughts .  He also had difficulties being in crowded places.  For example, the Veteran often avoided social gatherings at work because of anxiety attacks.  The Veteran was also noted to feel uncomfortable being in a crowd for fear of making a mistake and others would ridicule him.  It was further noted that the Veteran had recently quit his job because these symptoms were getting worse and he was having difficulties functioning at work. 

The evidence also includes an April 18, 2011, VA PTSD examination.  The Veteran reported a history of sleep difficulties, weekly nightmares, intrusive thoughts, anxiety, hypervigilance, and irritability and anger in social settings.  He also indicated that he had been married for 28 years and had a "very good" relationship with his wife.  The Veteran reported that recently he worked at a halfway house for a little over a year.  He stated that a couple of months ago, he "freaked out and walked off."  He stated that there was some difficulty in accounting for all
the people in the house.  The Veteran indicated that he had quit his job at the half way house one week prior to the examination.  He described experiencing increased anxiety in response to typical work type stress.  On mental status examination, the Veteran was alert and oriented, with normal temporal orientation. Insight was not well demonstrated, affect was mildly blunted, and the Veteran demonstrated adequate attention and spontaneous speech.  His immediate, recent and remote memories were within normal limits.  He denied depression, suicidal or homicidal ideation or plan, and there was no evidence of disorder of thought process or content.  He made good eye contact.  There was pressured speech and restlessness, but no irritability or grandiosity.  He was assigned a GAF of 50, indicative of serious symptoms.  However, the examiner concluded that the Veteran was experiencing a moderate degree of impairment in social and occupational functioning, and his overall level of disability was moderate.

On August 22, 2011, the Veteran presented at the emergency room at Dorn Veteran's Hospital, where he was evaluated for an ankle injury.  At that time, the Veteran also reported on a suicide screen that he was hopeless, and reported "increased" agitation, anxiety, nightmares, poor sleep, and intrusive thoughts related to his PTSD.  He denied suicidal thoughts.

In February 2012, the Veteran was afforded a VA PTSD examination which showed a diagnosis of PTSD, chronic and severe.  The Veteran reported that his symptoms had "worsened over the past year."  These symptoms included daily panic attacks, nightmares nightly, and his irritability had worsened, stating he was virtually unable to get along with anyone, had to quit his part time job and stopped attending church due to his concern he would not be able to control his responses to others in public.  His hypervigilance had also increased.  The examiner concluded that the Veteran's symptoms reflected occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  She assigned a GAF of 45, reflective of severe symptoms.

In a June 2013 addendum opinion, the examiner who conducted the February 2012 VA psychiatric examination provided an additional opinion.  Specifically, the examiner noted that the Veteran had PTSD and that his depressive symptoms were
related to his PTSD and, therefore, did not require a separate diagnosis.  Further, given the impairments which were discussed in detail in the February 2012 report, it was the examiner's opinion that the Veteran was "unable to obtain and maintain substantially gainful employment of either a sedentary or active nature."  It was further noted that there had been a "material worsening of his PTSD symptoms over
the past several years."

Upon review of the evidence of record, the Board finds that the evidence more nearly approximate a 70 percent rating for the initial rating period; i.e., since October 9, 2009.  In that regard, the March 11, 2010, letter from the Vet Center Readjustment Counseling Therapist notes that the Veteran was found to have occupational impairment as a result of his PTSD symptoms.  The March 11, 2010, Vet Center letter also noted that the Veteran's PTSD symptoms were getting worse and he was having difficulties functioning at work.

Similarly, in the April 2011 VA examination, the Veteran reported that he had recently quit his job as a result of experiencing increased anxiety in response to typical work type stress.  He was assigned a GAF score of 50, indicative of serious symptoms or serious occupational and social impairment.  

Further, in the August 2011 VA treatment note, the Veteran reported "increased" agitation, anxiety, nightmares, poor sleep, and intrusive thoughts related to his PTSD.  In the February 2012 VA PTSD examination, the Veteran reported that his symptoms had "worsened over the past year."  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD more nearly approximated a 70 percent disability rating for the initial rating period beginning October 9, 2009; that is, the Veteran's PTSD more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, thinking, and mood based on symptoms of a frequency, degree, and severity equivalent to those contemplated by the 70 percent rating criteria.  

Although the March 11, 2010, Vet Center Readjustment Counseling Therapist's letter is the first evidence of record reflecting occupational impairment as a result of the Veteran's PTSD symptoms, the Board nevertheless notes that the letter indicates that the Veteran had been treated there since October 2009, had recently quit his job, and that his symptoms were getting worse.  As noted by the Court in its July 2016 Memorandum Decision, it is unlikely that the Veteran's condition became worse on the very date of his examination.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that he meets the criteria for a 70 percent disability rating for the entire initial rating period.  See 38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  
  
The Board further finds that a rating in excess of 70 percent is not warranted for the rating period from October 9, 2009, to February 10, 2012.  Initially, the Board notes that the Veteran is already in receipt of a 70 percent disability rating for PTSD beginning February 11, 2012.  As the Veteran did not appeal this rating period to the Court,  the Board will address only whether a rating in excess of 70 percent is now warranted for the period prior to February 11, 2012.

The evidence discussed above does not demonstrate PTSD symptoms so severe as to demonstrate total social impairment warranting a 100 percent disability rating.  The Veteran has not displayed symptoms commensurate with gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

Further, the evidence shows that the Veteran has remained married for more than 25 years and described his relationship with his wife as "very good."  See February 2011 VA examination report.  The Veteran was also able to continue working part-time during this period, which suggests to the Board that the Veteran was able to establish and maintain at least some work relationships.  During the April 2011 VA examination, the examiner specifically opined that the Veteran was experiencing a "moderate" degree of social functioning impairment.  For these reasons, the Board finds that a disability rating of 100 percent is not warranted for the initial rating period.

Extraschedular Consideration for PTSD

The Board has also considered whether referral for consideration of an extra-schedular rating for PTSD is warranted under 38 C.F.R. § 3.321 (b)(1), noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  See Thun v. Peake, 22 Vet. App. 111 (2008)(the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate). 

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's PTSD that are not encompassed by the schedular criteria.  There is no indication from the record that the Veteran received frequent emergency or inpatient treatment for his PTSD, nor is there an indication that the average industrial impairment from the Veteran's PTSD was in excess of that contemplated by the disability evaluation assigned herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1), is not in order.  In finding the schedular criteria adequate, the Board also notes that PTSD is the Veteran's only service-connected condition, so consideration of the collective and combined effect of all of the Veteran's service-connected disabilities has no application here.  Johnson v. McDonald, 762 F.3d 1362, 1365-66  (Fed. Cir. Aug. 6, 2014).

TDIU

In the January 2015 decision, the Board denied entitlement to an effective date prior to February 11, 2012, for a TDIU.  The Veteran appealed this issue to the Court and it has now been returned to the Board for further consideration.

A total disability rating for compensation based on a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 
38 C.F.R. § 4.16 (b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination. 
38 C.F.R. § 4.16 (a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Initially, the Board finds that the Veteran meets the schedular requirement for a TDIU, as his service-connected PTSD is rated 70 percent disabling (granted herein beginning October 9, 2009).  Next, the Board finds that the evidence is at least in equipoise as to whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his PTSD disability for the initial rating period.

A review of the Veteran's SSA disability claim record and employment information submitted to VA shows that the Veteran is a college graduate.  In the preceding years, the Veteran worked full-time as a claims examiner (February 1993 to September 1998), owned a janitorial service (April 1998 to April 2001), and worked at the South Carolina Department of Health & Human Services (DHHS) (April 2001 to January 2010).  Upon retirement from DHHS, he worked part-time at Alston Wilkes Society as a counselor (February 2010 to April 2011), Boys & Girls Club (December 2011 to March 2012), and Good Will (March 2012- April 2012).

The Board finds that during the initial rating period beginning October 9, 2009, the record reflects the Veteran's inability to remain at the same job.  For example, in the March 11, 2010 letter from a Vet Center Readjustment Counseling Therapist, it was noted that the Veteran had recently quit his job because his symptoms were getting worse and he was having difficulties functioning at work.  During the April 2011 VA PTSD examination, The Veteran reported that he worked at a halfway house for a little over a year, but stated that a couple of months ago he "freaked out and walked off."  He described experiencing increased anxiety in response to typical work type stress.  In the February 2012 VA PTSD examination, the Veteran stated that he had to quit his part-time job and stopped attending church due to his concern he would not be able to control his responses to others in public.  In the June 2013 addendum opinion, the examiner noted that the Veteran's symptoms had material worsened for "the past several years."  Further, the examiner noted that these symptoms resulted in the Veteran's inability to obtain and maintain substantially gainful employment of either a sedentary or active nature.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that an earlier effective date of October 9, 2009, for the grant of a TDIU is warranted as the evidence of record is at least in equipoise as to whether the Veteran's service-connected PTSD was of such severity to produce unemployability.  Therefore, an earlier effective date for TDIU is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

An initial disability rating of 70 percent for PTSD, but not higher, is granted.  

An earlier effective date of October 9, 2009, for a TDIU is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


